 

Case 1:19-cv-06741-GBD Docum#rVSEMERdaY/20/20 Page Tonk
f BoCy IMENT
7 1B In Ty os a

PANTS ALY fie ED

   
 

  

UNITED STATES DISTRICT COURT Lo
SOUTHERN DISTRICT OF NEW YORK —

 

 

 

 

JAYSUKH RUDANI, individually and on behalf of all
others similarly situated,

Plaintiff, : ORDER

-against- 19 Civ. 6741 (GBD)

IDEANOMICS, INC., f/k/a Seven Stars Cloud Group,
Inc. f/k/a Wecast Network, Inc., et al.

Defendants.

GEORGE B. DANIELS, United States District Judge:

Oral argument on Defendants’ motions to dismiss (ECF Nos. 48, 51) is adjourned from
July 28, 2020 to August 19, 2020 at 10:30 am, and will occur as a videoconference.
Dated: New York, New York

July 20, 2020
SO ORDERED.

GPousy. &B Dink

B. DANIELS
bed tates District Judge

 

 
